Citation Nr: 1430139	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension and, if so, whether service connection for hypertension is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability and, if so, whether service connection for a left knee disability is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a varicose vein disability and, if so, whether service connection for a varicose vein disability is warranted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  A December 2006 rating decision declined to reopen the Veteran's claims of entitlement to service connection for hypertension and a bilateral knee condition.  A September 2010 rating decision declined to reopen the Veteran's claim of entitlement to service connection for varicose veins.  

This appeal was processed using the Virtual VA and Veterans Management Benefits System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased disability rating for diabetes mellitus, type II and coronary heart disease have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.



REMAND

In May 2010, the Veteran requested to be scheduled for a Board hearing before a Veterans Law Judge (VLJ) at a local VA office with respect to his claims of entitlement to service connection for hypertension and a left knee disability.  In December 2013, the Veteran requested to be scheduled for a Board hearing before a VLJ at a local VA office with respect to his claim of entitlement to service connection for varicose veins.  To date, such a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his requests for a Board hearing.  Accordingly, on remand, the Veteran should be scheduled for a hearing before a VLJ at the RO in Atlanta, Georgia.  

Accordingly, the case is REMANDED for the following action:

After clarifying with the Veteran whether he wants a Board videoconference hearing or a Travel Board hearing, schedule him for the requested hearing.  After the Veteran has been afforded an opportunity to appear at a hearing before a VLJ, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.  All correspondence regarding this hearing should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002& Supp. 2013).




_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

